Citation Nr: 1010797	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  02-00 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

Appellant (the Veteran) had active service from February 1980 
to February 1984.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The Veteran testified via Video Conference at a Board hearing 
held in May 2002.  A transcript of the hearing has been 
associated with the claims file.  In October 2007, the Board 
informed the Veteran that the Veterans Law Judge that 
conducted his May 2002 hearing was no longer employed by the 
Board.  The Veteran was told he had a right to request a new 
hearing.  However, he did not do so.

In March 2005 the Board denied these claims.  The Veteran 
appealed the Board's denial; and in July 2007, the United 
States Court of Appeals for Veterans Claims (Court) remanded 
the case to the Board for additional development.  In July 
2008, the Board again denied the claims, and the Veteran 
again appealed.  In November 2009, pursuant to a Joint Motion 
for Remand, the Court once again remanded the case for 
additional development.  

The appeal is again REMANDED to the Department of Veterans 
Affairs Regional Office.  VA will notify the appellant if 
further action is required.


REMAND

In the November 2009 Joint Motion, the parties identified two 
essential flaws in the Board's July 2008 decision.  First, 
the parties identified problems with the March 2008 
examination report, upon which the Board had placed the most 
probative weight.  The parties noted that the Board found 
that the March 2008 VA examiner thoroughly reviewed the 
Veteran's claims folder and determined that his current foot 
diagnoses were less likely than not related to his active 
service, and found that this opinion was clear, in contrast 
to other opinions that the Board found to be speculative.  
The parties agreed that this statement of reasons or bases is 
inadequate, in that it does not consider whether the March 
2008 VA examiner offered any rationale for his conclusion.  
The parties concluded that remand was required for the Board 
to ensure that VA procures an adequate medical opinion and 
for the Board to provide an adequate statement of reasons or 
bases for its findings and conclusions.  Citing Nieves-
Rodriguez v. Peake, 22 Vet. App 295 at 304 (2008).

Second, the parties found that the March 2008 examiner did 
not clarify whether the appellant suffers from an ankle 
disability or whether his chronic ankle pain is a symptom of 
his foot disability.  Specifically, the examiner provided no 
diagnosis for the right ankle, but noted a completely normal 
examination of the right ankle and normal x-rays of the right 
ankle.  However, despite noting that the appellant has 
complaints of right ankle pain, including some popping and 
catching sensations, the examiner did not opine as to whether 
these ankle complaints were a symptom of his foot disability, 
nor did the examiner discuss a relationship, if any, between 
these ankle complaints and the examiner's other findings 
including retro Achilles tendonitis on the right.  Because 
the Court had specifically found that the previous 
examination did not clarify whether the appellant suffers 
from an ankle disability or whether his chronic ankle pain is 
a symptom of his foot disability and the subsequent 
examination did not provide an answer responsive to the 
Court's concerns, the parties agreed that remand was required 
for an examination that is in substantial compliance with the 
remand order.  Citing Stegall v. West, 11 Vet. App. 268, 
271(1998).

Accordingly, the case is REMANDED for the following action:

The examiner who conducted the March 
2008 examination should be requested to 
provide a supplemental opinion.  If the 
examiner is not available, an opinion 
may be obtained by another qualified 
medical professional, based on a review 
of the record.  If the reviewer 
determines that further examination is 
necessary, such should be scheduled.  
However, the Veteran should not be 
required to attend another examination 
as a matter of course, if an opinion 
can accurately and reliably be provided 
by file review alone.  The entire 
claims file must be made available to 
the designated reviewer/examiner.  

Regarding the feet, the reviewer should 
provide an opinion as to whether it is 
as likely as not (i.e., to at least a 
50-50 degree of probability) that any 
foot disability present is related to 
any of the Veteran's complaints while 
in service of feet and ankle pain, or 
whether such etiology or relationship 
is unlikely (i.e., less than a 50-50 
probability).  The examiner should 
provide a rationale for the opinion, 
explaining why there is or is not such 
a relationship.  

Regarding the right ankle, the examiner 
should provide an opinion as to whether 
it is as likely as not (i.e., to at 
least a 50-50 degree of probability) 
that the Veteran's current complaints 
of ankle pain are a symptom of his 
right foot disability.  The examiner 
should provide a rationale for the 
opinion, explaining why there is or is 
not such a relationship.  

The claims folder should be made 
available to the reviewer.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


